DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito 2018/0174877 and in view of Ueda JP 2009-010287.
In Re Claims 1, 5 and 6, Ito teaches a substrate processing apparatus configured to process a substrate, comprising:												a substrate receptacle placing unit (42, Fig. 1) configured to place thereon a substrate receptacle (20) accommodating therein the substrate (W) to be processed in the substrate processing apparatus (4); and													a storage zone (22, 30A, 30B) provided adjacent to the substrate receptacle placing unit to store therein the substrate receptacle,								wherein the substrate receptacle includes multiple substrate receptacles, (See Fig. 1) and the storage zone comprises multiple storages (See Fig. 1) which are vertically arranged in multiple levels and configured to place and store thereon the multiple substrate receptacles horizontally, (See Fig. 1, Fig. 2)		the substrate receptacle is transferred between a first storage of the multiple storages at an uppermost position (top storage of 30B, Fig. 1) and a ceiling travelling vehicle (OHT, Fig. 1) configured to be moved above the substrate processing apparatus, (Paragraphs 37-39 and 43) and
Ito does not teach a second storage of the multiple storages under the first storage at the uppermost position is configured to place and store the substrate receptacle thereon such that a direction of the substrate receptacle on the second storage is different from a direction of the substrate receptacle placed and stored on the first storage at the uppermost position.
However, Ueda teaches a second storage (131, 133, Fig. 12) of the multiple storages under the first storage (130, Fig. 12) at the uppermost position is configured to place and store the substrate receptacle thereon such that a direction of the substrate receptacle on the second storage (door of receptacle is facing 15, Fig. 12) is different from a direction of the substrate receptacle placed and stored on the first storage (Door of receptacle is NOT facing 15, Fig. 12) at the uppermost position; and			a moving/placing device (140) configured to move the substrate receptacle between the first storage at the uppermost position, the second storage under the first storage at the uppermost position, and the substrate receptacle placing unit to place the substrate receptacle on the first storage at the uppermost position, the second storage under the first storage at the uppermost position, or the substrate receptacle placing unit, wherein the moving/placing device is equipped with a mechanism configured to change the direction of the substrate receptacle held thereby to a different horizontal direction; (See Paragraph 91) (See Fig. 13) and									 wherein the moving/placing device is configured to be moved three-dimensionally, and is equipped with a rotating mechanism (See Paragraph 91)(See Fig. 13) configured to rotate the held substrate receptacle at least 90 degrees horizontally with respect to a held position; 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place and store the receptacles of the second storages so that they are in a different direction than the substrate receptacle of the first storage in the apparatus of Ito as taught by Ueda in order to visually check that the cover is sealed before the cover is visually blocked.
In Re Claim 2, Ito teaches a carry-in/out unit (16, Fig. 2) configured to carry the substrate in/out between the substrate receptacle (20) on the substrate receptacle placing unit and a processing unit (8, Fig. 2) of the substrate processing apparatus,							wherein the storage zone is provided above the carry-in/out unit. (See Fig. 2)
In Re Claim 3, Ito teaches wherein the first storage at the uppermost position is equipped with a substrate supporting member configured to be moved between a position, above the substrate receptacle placing unit, where the substrate receptacle is allowed to be delivered with respect to the ceiling travelling vehicle and a position where the substrate receptacle is allowed to be stored. (Fig. 8)(Paragraph 43)
In Re Claim 4, Ito teaches wherein a transfer arm (86, Fig. 2) configured to carry the substrate between the substrate receptacle on the substrate receptacle placing unit and the processing unit of the substrate processing apparatus is provided within the carry-in/out unit, (See Fig. 2) and				the carry-in/out unit is hermetically sealed with respect to the storage zone. (See Fig. 2) 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito 2018/0174877 and in view of Ueda JP 2009-010287.
In Re Claim 8, Ito teaches a substrate receptacle storage method of storing a substrate receptacle (20) accommodating a substrate (W) therein,						wherein the substrate receptacle is stored in a storage zone (22, 30A, 30B, Fig. 2) provided adjacent to a substrate receptacle placing unit (42B) of a substrate processing apparatus (4) configured to process the substrate,										the substrate receptacle includes multiple substrate receptacles (See Fig. 2), and multiple storages (See Fig. 2)configured to place and store thereon the multiple substrate receptacles horizontally are vertically arranged in multiple levels in the storage zone, (See Fig. 1 and Fig. 2)		the substrate receptacle is transferred between a first storage (Upper level of 30B, Fig. 2) of the multiple storages at an uppermost position (Top position of 30B, Fig. 2) and a ceiling travelling vehicle (40) configured to be moved above the substrate processing apparatus, and					the substrate receptacle is placed and stored on a second storage (Lower level of 30b, Fig. 2) of the multiple storages under the first storage at the uppermost position.
Ito does not teach the substrate receptacle is placed and stored on a second storage of the multiple storages under the first storage at the uppermost position such that a direction of the substrate receptacle on the second storage is different from a direction of the substrate receptacle placed and stored on the first storage at the uppermost position.
However Ueda teaches the substrate receptacle is placed and stored on a second storage (131, 132, Fig. 12) of the multiple storages under the first storage (130, Fig. 2) at the uppermost position such that a direction (door of receptacle is facing 15, Fig. 12) of the substrate receptacle on the second storage is different from a direction (Door of receptacle is NOT facing 15, Fig. 12) of the substrate receptacle placed and stored on the first storage at the uppermost position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place and store the receptacles of the second storages so that they are in a different direction than the substrate receptacle of the first storage in the apparatus of Ito as taught by Ueda in order to visually check that the cover is sealed before the cover is visually blocked.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito/Ueda et al. as applied to Claim 5 and further in view of Haraki et al. 2009/0053665.
In Re Claim 7, Ito/Ueda teaches the apparatus of Claim 5 as discussed above.
However, Ito/Ueda does not an additional storage zone configured to store a substrate receptacle therein and provided at a position opposite from the storage zone with the substrate receptacle placing unit therebetween, wherein the moving/placing device is allowed to move the substrate receptacle stored in the additional storage zone to the first storage at the uppermost position and the substrate receptacle placing unit to place the substrate receptacle on the first storage at the uppermost position or the substrate receptacle placing unit.
However, Haraki et al. teach an additional storage zone (20, 30, Fig. 1 ) configured to store a substrate receptacle (2) therein and provided at a position opposite (See Fig. 1) from the storage zone (5) with the substrate receptacle placing unit (8a) therebetween, (See Fig. 1) wherein the moving/placing device is allowed to move the substrate receptacle stored in the additional storage zone to the first storage at the uppermost position and the substrate receptacle placing unit to place the substrate receptacle on the first storage at the uppermost position or the substrate receptacle placing unit. (See Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a moving placing unit placed between the storage zones in the apparatus of Ito/Ueda as taught by Haraki et al. in order to optimize space layout of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onzuka et al., Obara et al., and Kamikawa et al. teach a processing apparatus comprising multiple storages at multiple levels for horizontal placement of a storage receptacle, substrate receptacle placing units and a moving placing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652